


110 HR 5402 IH: Climate Change Center and

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5402
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Welch of Vermont
			 (for himself, Mr. Inslee,
			 Mr. Hinchey,
			 Mr. Davis of Illinois,
			 Mr. McDermott,
			 Mr. Miller of North Carolina,
			 Mr. Van Hollen,
			 Mr. Wynn, Mr. Hall of New York, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Small Business
		
		A BILL
		To amend the Small Business Act to establish the Office
		  of Environment, Energy, and Climate Change and to establish the Climate Change
		  Center and Clearinghouse to provide support and information on climate change
		  to small business concerns.
	
	
		1.Short titleThis Act may be cited as the
			 Climate Change Center and
			 Clearinghouse Act of 2008.
		2.FindingsThe Congress finds the following:
			(1)There are 26.8
			 million small business concerns in the United States, and they are the backbone
			 of the American economy. However, small business concerns face overwhelming
			 obstacles in addressing climate change issues, such as reducing their carbon
			 footprint while balancing business needs to remain economically
			 competitive.
			(2)The United States Government is the largest
			 purchaser of goods and services in the world and plays a large role in
			 influencing the overall business marketplace. In 2006, the United States
			 Government spent over $417 billion on goods and services in 8.3 million
			 separate contract actions. Small business concerns won approximately $80
			 billion in contracts which is about 21.5 percent of the remaining prime
			 contracts.
			(3)The Small Business Act of 1953 specified
			 that small business concerns should be given every opportunity to compete
			 fairly for the award of Federal contracts. Congress has long recognized the
			 value of small business concerns because they are important sources of job
			 creation and economic growth; however, small business concerns are typically
			 disadvantaged in competing against large firms.
			(4)The United States Environmental Protection
			 Agency has created a directory to help small business concerns access financial
			 services by State or service type (i.e. loans, consulting, credit, etc.) to
			 help small business concerns achieve energy efficiency through their Energy
			 Star Small Business—Financial Resources Directory.
			(5)The fusion of a powerful purchasing
			 mechanism with green business practices provides a small business concern with
			 significant incentives and opportunities for market penetration of
			 environmentally preferable products, for the development of green services, and
			 for the adoption of green practices in their own facilities.
			(6)Many small business concerns have taken the
			 first step in incorporating sustainable practices into their own business,
			 however small business concerns face obstacles in comparing the cost,
			 performance, and life cycle environmental impacts of alternatives. Most small
			 business concerns do not have the scientific and technical capability to fully
			 assess the issues and choices to address the impact of climate change. In
			 addition, small business concerns offering green products and services often
			 face barriers to market acceptance of environmentally preferable products and
			 services when competing with products or service practices that have
			 long-standing market penetration.
			(7)It is vital for the competitiveness of the
			 United States that small business concerns, including small, minority-owned,
			 women-owned, historically underutilized businesses (HUBZones), and
			 veteran-owned small business concerns be provided greater opportunity to become
			 a procurement source for goods and services to Federal agencies. It is also
			 critical that small business concerns be encouraged to develop and supply
			 environmentally sound products and services.
			(8)By utilizing new energy efficient
			 technologies and whole building design practices, small business concerns can
			 save in long-term operating costs, become more competitive, improve the
			 productivity and health of employees, and reduce their carbon footprint.
			(9)In the National Small Business
			 Association’s 2006 energy survey, the majority of owners of small business
			 concerns said they have been affected by rising energy prices and that reducing
			 energy costs would increase profitability. At the same time, over half of these
			 entrepreneurs have not invested in energy efficient programs for their small
			 business concerns.
			(10)There are many ways to increase energy
			 efficiency. For example, an owner of a small business concern who replaces
			 twenty 100-watt incandescent bulbs with 27-watt compact fluorescent bulbs would
			 pay $400 up-front, but save $980 over one year.
			(11)Today, buildings account for more than a
			 third of the carbon emissions in the United States. Whole building design
			 practices, also known as green buildings, have a positive effect on the
			 reduction of green house gases and the health of the environment, increase
			 production of workers, and improve the water supply for communities. Studies
			 have shown—
				(A)a 2 to 16 percent increase in productivity
			 in buildings that incorporate whole building design practices; and
				(B)that an up-front investment of 2 percent in
			 whole building design practices, on average, results in life cycle savings of
			 20 percent of the total construction costs.
				(12)Some of the tools that a small business
			 concern could use to design are—
				(A)green roofs,
			 vegetated roof systems that passively perform no less than eight highly
			 beneficial and cost-saving functions;
				(B)daylighting,
			 because people respond, concentrate, and think better with diffuse,
			 full-spectrum light provided by the sun;
				(C)on-site renewable
			 energy, produced from fuels that have a stable, predictable supply such as
			 solar, wind, biomass, and ground sources;
				(D)natural
			 ventilation, which can replace all or part of mechanical ventilation systems,
			 improving indoor air quality and occupant comfort; and
				(E)integrated design,
			 the method by which the design team identifies systems early in the process to
			 provide a coordinated implementation of efficiency and building methods,
			 realizing an exponential gain in savings and comfort.
				3.Office of
			 Environment, Energy, and Climate ChangeThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended by redesignating section 37 as section 38, and by inserting
			 after section 36 the following:
			
				38.Office of
				Environment, Energy, and Climate Change
					(a)EstablishmentThere is established within the Small
				Business Administration an office to be known as the Office of Environment,
				Energy, and Climate Change headed by an Assistant Administrator for
				Environment, Energy, and Climate Change, who shall be appointed by, and report
				to, the Administrator of the Small Business Administration.
					(b)DutiesThe
				Office of Environment, Energy, and Climate Change shall—
						(1)oversee and
				administer the Climate Change Center and Clearinghouse established under
				subsection (c);
						(2)promote energy efficiency efforts for small
				business concerns;
						(3)promote efforts to
				reduce energy costs of small business concerns; and
						(4)oversee efforts by
				small business concerns to develop renewable energy technologies.
						(c)Climate Change
				Center and Clearinghouse
						(1)EstablishmentThere is established within the Office of
				Environment, Energy, and Climate Change an office to be known as the Climate
				Change Center and Clearinghouse (hereinafter in this section referred to as the
				Center).
						(2)Duties of the
				CenterThe Center shall—
							(A)provide
				scientific, economic, and technical information to small business concerns
				on—
								(i)assessing and
				managing the technical, economic, and business impacts of climate change;
				and
								(ii)cost savings and
				revenue gains made possible through carbon credit trading opportunities and
				Federal and State renewable energy and energy efficiency tax relief programs,
				purchase incentives, and rebate programs;
								(B)ensure that the information described in
				subparagraph (A) is available to small business concerns by—
								(i)placing the
				information on a website accessible by small business concerns; and
								(ii)developing and carrying out nationwide
				workshops for small business concerns, with such workshops recorded and made
				available to small business concerns on a website and, if practicable,
				broadcast live on the internet;
								(C)coordinate any efforts which are undertaken
				by the Department of Energy’s Ombudsman, the Environmental Protection Agency’s
				Small Business Ombudsman, the National Institute of Standards and Technology’s
				Manufacturing Extension Partnership, the Small Business and Agriculture
				Regulatory Enforcement Ombudsman, the Office of Small and Disadvantaged
				Business Utilization within each Federal agency having procurement powers, and
				other appropriate Federal departments and agencies to provide technical,
				scientific, and engineering support to small business concerns for the purpose
				of maintaining competitiveness while—
								(i)developing green
				products or services;
								(ii)implementing
				green business practices; or
								(iii)reducing the
				amount of pollution produced by the small business concern;
								(D)develop a baseline study—
								(i)that provides a
				broad analysis that aggregates small business energy consumption and
				emissions;
								(ii)that includes, but is not limited to, an
				analysis of the energy consumption and greenhouse gas emissions from processes,
				practices, and product developments of small business concerns;
								(iii)the development
				of which the Center shall coordinate with similar efforts undertaken by other
				Federal agencies; and
								(iv)which upon
				completion is made available to the public on a website.
								(E)raise awareness among small business
				concerns of the information, technical support, and network opportunities made
				available through the Energy Star Program to reduce energy waste and energy
				costs;
							(F)develop a carbon
				footprint website that contains—
								(i)educational and
				technical information on how small business concerns can reduce their carbon
				footprint;
								(ii)links to tools
				and information relating to carbon footprints available on other websites;
				and
								(iii)a carbon
				footprint calculator which can calculate a rough estimate of a small business
				concern’s carbon emissions based on, but not limited to, the concern’s
				electricity usage, heating fuel usage, and fleet mileage; and
								(G)develop a marketing plan and coordinate
				with the Office of Small Business Development Centers to raise awareness among
				small business concerns of the Center’s duties and available resources.
							(3)Duties of the
				heads of departments and agenciesThe head of each Federal department or
				agency shall provide information to the Center, upon request, unless otherwise
				prohibited by law.
						(d)Interagency
				working group
						(1)In
				generalThe President shall
				establish an interagency working group, which shall be co-chaired by the
				Assistant Administrator for Environment, Energy, and Climate Change and the
				Administrator of the Environmental Protection Agency and shall include
				representatives from—
							(A)the National Institute of Standards and
				Technology;
							(B)the Department of
				Energy;
							(C)the Department of
				Transportation;
							(D)the Office of
				Small Business Development Centers;
							(E)small business
				concerns; and
							(F)any additional
				agency that the President may designate.
							(2)AdvisorsThe
				co-chairs of the interagency working group may appoint representatives from
				environmental groups and groups concerned with climate change to advise the
				working group.
						(3)DutiesThe interagency working group shall—
							(A)establish goals and
				priorities for the Center; and
							(B)provide for
				interagency coordination, including budget coordination, of activities
				undertaken by the Center.
							(e)Definitions
						(1)Green products or
				services and green business practicesThe Administrator of the
				Small Business Administration shall, in consultation with the Environmental
				Protection Agency, the General Services Administration, and other appropriate
				Federal departments and agencies, specify a detailed definition for the terms
				green products or services and green business
				practices for purposes of this section.
						(2)Greenhouse
				gasFor purposes of this section, the term greenhouse
				gas means—
							(A)carbon dioxide;
							(B)methane;
							(C)nitrous
				oxide;
							(D)hydrofluorocarbons;
							(E)perfluorocarbons;
				or
							(F)sulfur
				hexafluoride.
							(f)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary to carry out this
				section.
					.
		
